         Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
DONALD J. TRUMP FOR                                    :
PRESIDENT, INC., et al.,                               :
                                                       :         NO. 2:20-cv-00966-NR
                              Plaintiffs,              :
                                                       :
               v.                                      :
                                                       :
KATHY BOOCKVAR, et al.,                                :
                                                       :
                              Defendants.              :
                                                       :
                        MOTION FOR ADMISSION PRO HAC VICE

       PETER V. KEAYS, undersigned counsel for Defendants, the Philadelphia County Board

of Elections, the Bucks County Board of Elections, the Montgomery County Board of Elections,

and the Chester County Board of Elections, hereby moves that PETER V. KEAYS be admitted

to appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Defendants, the Philadelphia County Board of Elections, the Bucks County Board of Elections,

the Montgomery County Board of Elections, and the Chester County Board of Elections in the

above-captioned matter pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s Standing Order

Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit of PETER V.

KEAYS in Support of Motion for Admission Pro Hac Vice filed herewith, which, it is averred,

satisfies the requirements of the foregoing Local Rules and Standing Order.

                                             Respectfully submitted,

 Dated: August 11, 2020                     HANGLEY ARONCHICK SEGAL PUDLIN &
                                            SCHILLER

                                            By:     /s/ Peter V. Keays
                                                   Peter V. Keays
Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 2 of 7



                                  (PA I.D. No. 321474)
                                  One Logan Square, 27th Floor
                                  Philadelphia, PA 19103-6933
                                  T: 215 568-6200
                                  F: 215 568-0300
                                  E: pkeays@hangley.com
                          Counsel for Defendants, the Philadelphia County
                          Board of Elections, the Bucks County Board of
                          Elections, the Montgomery County Board of
                          Elections and the Chester County Board of
                          Elections




                              2
         Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 3 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :
DONALD J. TRUMP FOR                                   :
PRESIDENT, INC., et al.,                              :
                                                      :         NO. 2:20-cv-00966-NR
                             Plaintiffs,              :
                                                      :
              v.                                      :
                                                      :
KATHY BOOCKVAR, et al.,                               :
                                                      :
                             Defendants.              :
                                                      :
                               CERTIFICATE OF SERVICE

       I, PETER V. KEAYS, certify that on August 21, 2020, a true and correct copy of the

motion for Admission Pro Hac Vice was filed electronically and it is available for viewing and

downloading from the ECF system.



                                                    /s/ Peter V. Keays
                                                    Peter V. Keays
            Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 4 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
DONALD J. TRUMP FOR                                    :
PRESIDENT, INC., et al.,                               :
                                                       :         NO. 2:20-cv-00966-NR
                              Plaintiffs,              :
                                                       :
                v.                                     :
                                                       :
KATHY BOOCKVAR, et al.,                                :
                                                       :
                              Defendants.              :
                                                       :

                     AFFIDAVIT OF PETER V. KEAYS IN SUPPORT OF
                        MOTION FOR ADMISSION PRO HAC VICE

       I, PETER V. KEAYS make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Defendants, the Philadelphia County Board of Elections, the Bucks County Board of Elections,

the Montgomery County Board of Elections, and the Chester County Board of Elections in the

above-captioned matter pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s Standing Order

Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       I, PETER V. KEAYS, being duly sworn, do hereby depose and say as follows:

       1.       I am an associate of the law firm of Hangley Aronchick Segal Pudlin & Schiller.

       2.       My business address is One Logan Square, 18th & Cherry Streets, 27th Floor,

                Philadelphia, Pennsylvania 19103.

       3.       My Pennsylvania bar identification number is 321474; my New Jersey bar

                identification number is 179272015.
            Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 5 of 7




       4.       I am a member in good standing of: (1) the Commonwealth of Pennsylvania; (2)

                the State of New Jersey; (3) the U.S. District Court for the Eastern District of

                Pennsylvania; (4) the U.S. District Court for the District of New Jersey; (5) the

                U.S. District Court for the Northern District of New York; (6) the U.S. Court of

                Appeals for the Second Circuit; and (7) the U.S. Court of Appeals for the Third

                Circuit.

       5.       A current certificate of good standing from the Supreme Court of Pennsylvania is

                attached to this Affidavit.

       6.       There are no disciplinary proceedings pending against me in any jurisdiction and

                no discipline has previously been imposed on me in any jurisdiction.

       7.       I attest that I am a registered user of ECF in the United States District Court for

                the Western District of Pennsylvania.

       8.       I attest that I have read, know and understand the Local Rules of Court for the

                United States District Court for the Western District of Pennsylvania

       9.       Based upon the foregoing, I respectfully request that I be granted pro hac vice

                admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to the punishment.



 Dated: August 21, 2020                         /s/ Peter V. Keays
                                                Peter V. Keays




                                                  2
Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 6 of 7
         Case 2:20-cv-00966-NR Document 404 Filed 08/21/20 Page 7 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
DONALD J. TRUMP FOR                                    :
PRESIDENT, INC., et al.,                               :
                                                       :         NO. 2:20-cv-00966-NR
                              Plaintiffs,              :
                                                       :
               v.                                      :
                                                       :
KATHY BOOCKVAR, et al.,                                :
                                                       :
                              Defendants.              :
                                                       :

                                            ORDER

       AND NOW, this            day of                 , 2020, it is hereby ORDERED and

DECREED that PETER V. KEAYS, Esquire, is admitted pro hac vice to the United States

District Court for the Western District of Pennsylvania, in the above-captioned matter only.

                                             BY THE COURT:




                                                                               J.
